DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. (Contribution of data pre-processing to deconvolution of 3-D fluorescence microscopy images, Proceedings of SPIE Vol. 6191, 61910G (April 2006), 11 pages) in view of Fodor et al. (US 5,324,633).
	In regard to claim 1, De Meyer et al. disclose an information processing apparatus comprising:
(a) an image acquiring unit that acquires captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) an information acquiring unit that acquires information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as                         
                            
                                
                                    S
                                
                                
                                    x
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                            
                                
                                    e
                                
                                
                                    -
                                    B
                                    
                                        
                                            x
                                            ∆
                                            t
                                        
                                    
                                
                            
                        
                     (2) …” in section 2.1);
(c) a correcting unit that corrects luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., … Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as                         
                            
                                
                                    S
                                    '
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                            '
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            x
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    z
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    t
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            
                                                
                                                    B
                                                    x
                                                    ∆
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                     (3) …” in section 2.1); and
(d) a calculating unit that calculates information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
The apparatus of De Meyer et al. lacks an explicit description that the “… fluorescence quantification …” uses the corrected luminance and a correction related to the fluorescence saturation provided by the correcting unit.  However, fluorescence quantification is well known in the art (e.g., see “… fluoresced light will be collected by the microscope … determine a number of fluorescence counts for a given receptor concentration … where: [R] is the concentration of the receptor … fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity …” in the third and last column 11 paragraphs and the last two column 13 paragraphs of Fodor et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary e.g., using the corrected luminance and a correction related to the fluorescence saturation provided by the correcting unit) as the unspecified fluorescence quantification of De Meyer et al.
	In regard to claim 7 which is dependent on claim 1, De Meyer et al. also disclose a display unit that displays image information generated based on the information corresponding to fluorescent molecules (e.g., see Fig. 5).
	In regard to claim 8 which is dependent on claim 1, De Meyer et al. also disclose that the fluorescence fading coefficient is defined by number of photons absorbed by a fluorescent substance in the fluorescent dye reagent or a probability at which fluorescence of the fluorescent substance fades per excitation power density (e.g., “… In most cases, literature established that bleaching can be fitted using a mono-exponential curve4, 5 whose coefficients rely on several factor, such as excitation intensity flux, fluorescent marker and biological environment …” in section 2.1).
	In regard to claim 9 which is dependent on claim 1, De Meyer et al. also disclose that the fluorescence fading coefficient is calculated separately using a sample that is different from that used in calculating the information corresponding to fluorescent molecules (e.g., “… another cell …” in section 2.1).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fluorescence fading coefficient of De Meyer et al. for irreversible photobleaching is calculated separately using a sample that is different from that used in calculating the fluorescent molecule information.
10 which is dependent on claim 1, De Meyer et al. also disclose that the correcting unit also performs a correction related to fluorescence saturation to the luminance of the captured image information (e.g., “… Fig 7: Effect of bleaching compensation. X-Z sections of a 3-D image of a haematological cell before (a) and after processing (b). The images have been saturated for viewing purpose …” in section 3.2), and the calculating unit calculates the information corresponding to fluorescent molecules in the captured image information using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
	In regard to claim 11, De Meyer et al. disclose an information processing method executed by a computer, the information processing method comprising:
(a) acquiring captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) acquiring information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as                         
                            
                                
                                    S
                                
                                
                                    x
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                            
                                
                                    e
                                
                                
                                    -
                                    B
                                    
                                        
                                            x
                                            ∆
                                            t
                                        
                                    
                                
                            
                        
                     (2) …” in section 2.1);
(c) correcting luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as                         
                            
                                
                                    S
                                    '
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                            '
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            x
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    z
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    t
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            
                                                
                                                    B
                                                    x
                                                    ∆
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                     (3) …” in section 2.1); and
e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
The method of De Meyer et al. lacks an explicit description that the “… fluorescence quantification …” uses the corrected luminance and a correction related to the fluorescence saturation provided.  However, fluorescence quantification is well known in the art (e.g., see “… fluoresced light will be collected by the microscope … determine a number of fluorescence counts for a given receptor concentration … where: [R] is the concentration of the receptor … fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity …” in the third and last column 11 paragraphs and the last two column 13 paragraphs of Fodor et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence quantification (e.g., using the corrected luminance and a correction related  et al.
	In regard to claim 12, De Meyer et al. disclose a computer program causing a computer to execute:
(a) acquiring captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) acquiring information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as                         
                            
                                
                                    S
                                
                                
                                    x
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                            
                                
                                    e
                                
                                
                                    -
                                    B
                                    
                                        
                                            x
                                            ∆
                                            t
                                        
                                    
                                
                            
                        
                     (2) …” in section 2.1);
(c) correcting luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as                         
                            
                                
                                    S
                                    '
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                            '
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            x
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    z
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    t
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            
                                                
                                                    B
                                                    x
                                                    ∆
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                     (3) …” in section 2.1); and
(d) calculating information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
The program of De Meyer et al. lacks an explicit description that the “… fluorescence quantification …” uses the corrected luminance and a correction related to the fluorescence saturation provided.  However, fluorescence quantification is well known in e.g., see “… fluoresced light will be collected by the microscope … determine a number of fluorescence counts for a given receptor concentration … where: [R] is the concentration of the receptor … fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity …” in the third and last column 11 paragraphs and the last two column 13 paragraphs of Fodor et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence quantification (e.g., using the corrected luminance and a correction related to the fluorescence saturation provided) as the unspecified fluorescence quantification of De Meyer et al.
	In regard to claim 13, De Meyer et al. disclose an information processing system comprising:
(a) an image acquiring unit that acquires captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as                         
                            
                                
                                    S
                                
                                
                                    x
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                            
                                
                                    e
                                
                                
                                    -
                                    B
                                    
                                        
                                            x
                                            ∆
                                            t
                                        
                                    
                                
                            
                        
                     (2) …” in section 2.1);
(c) a correcting unit that corrects luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as                         
                            
                                
                                    S
                                    '
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                            '
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            x
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    z
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    t
                                                
                                                
                                                    x
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            
                                                
                                                    B
                                                    x
                                                    ∆
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                     (3) …” in section 2.1);
(d) a calculating unit that calculates information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1); and
(e) a display unit that displays image information generated based on the information corresponding to fluorescent molecules (e.g., see Fig. 5).
The system of De Meyer et al. lacks an explicit description that the “… fluorescence quantification …” displaying a correction related to the fluorescence saturation provided by the correcting unit.  However, fluorescence quantification is well known in the art (e.g., see “… fluoresced light will be collected by the microscope … determine a number of fluorescence counts for a given receptor concentration … where: [R] is the concentration of the receptor … fluorescence intensity I can be scaled to θ by a correction factor Imax, where Imax is saturation fluorescence intensity … if d, from which Kd may be easily calculated, and the intercept can be solved to obtain Imax, the saturation intensity …” in the third and last column 11 paragraphs and the last two column 13 paragraphs to the second column 14 paragraph of Fodor et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display on the display unit of De Meyer et al. a correction related to the fluorescence saturation provided by the correcting unit in the form of a plot, in order to provide the information to a user.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. in view of Fodor et al. as applied to claim(s) 1 above, and further in view of Hofstraat et al. (US 6,259,524).
	In regard to claims 2 and 3 which are dependent on claim 1, while De Meyer et al. also disclose (section 2.1) “… fluorescence quantification …”, the apparatus of De Meyer et al. lacks an explicit description that the “… fluorescence quantification …” includes at least one of number of fluorescent molecules and number of antibodies bonded to the fluorescent molecules, wherein the fluorescence intensity or the luminance is a continuous value, and the number of fluorescent molecules or the number of antibodies is a discrete value.  However, fluorescence quantification is well known in the art (e.g., see “… quantitative investigation of specimens. The intensity variations in a shading corrected image of a specimen are independent of the microscope used to acquire the image and are determined only by specimen related factors such as the concentrations of the luminophores in the specimen and their absorption and emission characteristics … intensities in the shading corrected image ” in the last column 5 paragraph of Hofstraat et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “intensities in the shading corrected image can be used to quantitatively determine the concentration of this luminophore”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence quantification (e.g., quantitatively determine discrete number of fluorescent molecules from continuous intensities) as the unspecified fluorescence quantification of De Meyer et al.
	In regard to claim 4 which is dependent on claim 2, De Meyer et al. also disclose that the information related to the fluorescent dye reagent at least includes a quantum yield of the fluorescent dye reagent (e.g., “… Photo-bleaching is a diminution of the fluorescence quantum yield of a molecule along excitation time …” in section 1).  The apparatus of De Meyer et al. lacks an explicit description that the information related to the fluorescent dye reagent at least includes an absorption cross section or a molar absorbance coefficient of the fluorescent dye reagent.  However, fluorescence quantification is well known in the art (e.g., see “… quantitative investigation of specimens. The ” in the last column 5 paragraph of Hofstraat et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “determined only by specimen related factors such as the concentrations of the luminophores in the specimen and their absorption and emission characteristics”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence quantification (e.g., comprising an absorption cross section or a molar absorbance coefficient of the fluorescent dye reagent) as the unspecified fluorescence quantification of De Meyer et al.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. in view of Fodor et al. and Hofstraat et al. as applied to claim(s) 4 above, and further in view of Davis et al. (US 2009/0117605).
In regard to claims 5 and 6 which are dependent on claim 4, the apparatus of De Meyer et al. lacks an explicit description that the information acquiring unit acquires the information related to the fluorescent dye reagent based on reagent identification information capable of identifying the fluorescent dye reagent, wherein the reagent identification information is also capable of identifying a production lot of the fluorescent dye reagent.  However, fluorescence quantification is well known in the art (e.g., see “… quantitative investigation of specimens. The intensity variations in a shading corrected image of a specimen are independent of the microscope used to acquire the image and are determined only by specimen related factors such as the concentrations of the luminophores in the specimen and their absorption and emission characteristics … intensities in the shading corrected image can be used to quantitatively determine the concentration of this luminophore in the specimen on a microscopic level …” in the last column 5 paragraph of Hofstraat et al. and “… all fluorescent molecules are subject to degradation and variability in conjugation efficiencies between production lots … standardization between production lots is monitored and calibrated through the use of biologic specimens …” in paragraph 7 of Davis et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fluorescent dye reagent and production lot identification in the reagent identification information of De Meyer et al., in order to achieve “standardization between production lots” by correcting for “absorption and emission characteristics” differences “between production lots”.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884